Miller, J.
This certiorari was allowed on the 22d day of February, 1838, and was taken out in pursuance and according to the direction of the act of Michigan, which may be found on pages 202 and 203 of the Michigan statutes, which gave to the supreme court jurisdiction in cases of certiorari. On the 20th April, 1836, an act was passed by congress to organize the Territory of Wisconsin, the 9th section of which provides, “that the judicial power of the said Territory shall be vested in a supreme court, district courts, probate courts and in justices of the peace, and the jurisdiction of the several courts herein provided for, both appellate and original, and that of the probate courts and of justices of the peace shall be as limited by law.” The first legislature that convened in and for this Territory, at Belmont, enacted a law on the 8th December, 1836, entitled “An act concerning the supreme and district courts, and defining their jurisdiction and powers.” This act was evidently passed in pursuance of the organic law. The *95first section provides, “that the supreme "court of the Territory stall have and exercise an appellate jurisdiction only, which shall extend to all matters of appeal, error or complaint from the judgment or decrees of any of the district courts, in all matters of law and equity wherein the rules of law or principles of equity appear from the records or exhibits of such courts to have been erroneously adjudged or determined.” By taking this in connection with the third section of said act, it manifestly appears that the legislature of this Territory did not extend the jurisdiction of this court to the removal of proceedings of j ustices of the peace here by certiorari ; and as no provision has been made by the legislature for the direct removal of causes to this court, from the docket of a justice of the peace, by certiorari or in any other way, this court must forbear passing judgment on the errors assigned, and must dismiss the proceedings. The certiorari is therefore dismissed.